Levin, J.
(dissenting). The question presented is whether Robert A. McWhorter should be reinstated as a member of the state bar. McWhorter was disbarred following his convictions of federal and state crimes. The hearing panel ordered reinstatement with conditions. The Attorney Discipline Board affirmed.1
The majority concludes that McWhorter should not now be reinstated because sufficient time has not elapsed since he was under the supervision of *147parole .officers. .The majority imposes a five-year period after which McWhorter may reapply for reinstatement. I would affirm the order of reinstatement.
i
McWhorter was convicted in the United States District Court for the Western District of Michigan of conspiracy to import cocaine, unlawful manufacture of methamphetamine, and conspiracy to distribute methamphetamine, and was sentenced to ten years imprisonment. In circuit court, Mc-Whorter was convicted of kidnapping and conspiracy to kidnap, and was sentenced two to five years imprisonment.2 He served the federal and state sentences concurrently in federal prison and was paroled in June, 1985. He remained on parole until June, 1992.
McWhorter was disbarred effective February 24, 1981. After his release from prison, he worked as an automobile salesman, and then started a legal research business. He petitioned for reinstatement in April, 1992, before completion of his parole. In April, 1993, the hearing panel reinstated Mc-Whorter with conditions. These included continued psychotherapy, regular attendance at church, and supervision by a local attorney.3 The panel majority said:_
*148[W]e are persuaded on the whole record, that Mr. McWhorter has established by clear and convincing evidence that he should be reinstated to the practice of law. Mr. McWhorter has become an active member of his church. He had been able to rebuild his relationship with his wife, daughter and son. He has established a productive business and appears to be handling the pressures associated with it. He has resumed a life in the community in spite of the opposition he has faced.[4]
The Grievance Administrator appealed the reinstatement order, claiming that McWhorter had failed to establish compliance with MCR 9.123(B)(6)5 and (7)6 by clear and convincing evidence and that sufficient time had not elapsed since Mc-Whorter’s release from parole to properly judge his rehabilitation and fitness to practice law. In response to this Court’s peremptory reversal in In re Reinstatement of Callanan, 440 Mich 1207 (1992), the board remanded this case to the hearing panel for further testimony concerning the *149nature and extent of McWhorter’s supervision while on parole. In May, 1994, the board affirmed the hearing panel’s order and eliminated the conditions.
The board, citing this Court’s decision in Grievance Administrator v August, 438 Mich 296; 475 NW2d 256 (1991), observed that eleven years had elapsed between revocation of McWhorter’s license and his petition for reinstatement, and more than fourteen years since McWhorter committed the acts that resulted in the convictions. Relying on its interpretation of August, the board rejected the Grievance Administrator’s claim that the seriousness of McWhorter’s crimes alone requires that he never be reinstated as a member of the state bar. It determined that sufficient time had elapsed to assess McWhorter’s fitness to practice law, distinguishing the circumstances in the instant case from those presented in Callanan. The board concluded that the hearing panel’s determination was based on ample evidence and "was an appropriate application of the subjective judgment which is inherent to a determination of eligibility for reinstatement under MCR 9.123(B).”
ii
In August, supra, this Court held that "the nature of the offense and the time elapsed since its commission and since disbarment are relevant and important considerations in deteriñining whether a disbarred attorney should be recommended to the position of public trust that is held by members of the Michigan State Bar.”7 Thus, "an attorney may be denied readmission on the grounds that sufficient time has not passed to determine the present fitness of the applicant for readmis*150sion. Such a denial should not be deemed a permanent disbarment.”8
In Callanan, following the August decision, the Court peremptorily reversed the board’s reinstatement order, stating, "[t]he misconduct that led to the revocation of the petitioner’s license to practice law was substantial, and, because the petitioner had spent little or no time outside the supervision of federal authorities since his license was revoked, it was not possible for the hearing panel and the Attorney Discipline Board to determine the present fitness of this applicant for readmission.”9
Both August and Callanan suggest that the length of time following disbarment and unsupervised release into society, in addition to the seriousness of the underlying misconduct, is relevant to the determination whether and when, if at all, the disbarred lawyer should be reinstated. The Grievance Administrator argues, and one of my colleagues would hold, that McWhorter’s crimes should permanently prevent his reinstatement.10
*151In most jurisdictions reinstatement is possible, even in egregious circumstances, unless a court rule or law precludes reinstatement. The Washington Supreme Court ordered reinstatement in a case involving the misuse of client funds, stating,
We have based this decision upon the longstanding doctrine of this court and of virtually every other jurisdiction that disbarment is not a permanent disability. Upon a proper showing of rehabilitation, an attorney may be reinstated.[11]
McWhorter provided ample evidence in support of the hearing panel’s and the board’s determination.12 The record, read as a whole, demonstrates that McWhorter has the moral and professional fitness to practice law again in this state. In a similar case, In re Reinstatement of Wegner, 417 NW2d 97, 98 (Minn, 1987),13 the petitioner had *152been convicted of conspiracy to smuggle marijuana in 1975, was disbarred in December, 1979, was released from prison in 1980, and entered treatment for alcoholism in 1982. In granting reinstatement, the Minnesota Supreme Court observed that the petitioner had acknowledged the wrongfulness of his conduct, the misconduct had occurred twelve years before the court’s decision, and the petitioner had been released from prison for 7 Vz years and had been chemical-free for five years. Further, the petitioner offered substantial evidence of a change for the better in character.14 The court said:
We recognize the severity of petitioner’s prior misconduct. Indeed, we are not quick to reinstate a lawyer who committed such a reprehensible crime, which led to disbarment in the first instance. However, petitioner has demonstrated by clear *153and convincing evidence that he has had a change in his professional moral character![15]
In emphasizing the seriousness of the underlying offenses committed by McWhorter, the majority ignores other relevant factors that should be considered in deciding whether to order reinstatement.
hi
Sufficient time has elapsed since McWhorter’s offense and his release from incarceration to determine his moral fitness to practice law, in compliance with MCR 9.123(B)(7). McWhorter was convicted for acts that occurred over seventeen years ago, he was disbarred fourteen years ago, and was released from prison ten years ago. He has been free from parole supervision for almost three years. His parole officers reported that he fully complied with the conditions of parole.16
The majority concludes that "the mere fact that petitioner had not been away from the supervision of parole authorities [at the time of petitioning for reinstatement] greatly influences the determination whether he has sincerely and sufficiently demonstrated that he will be able to understand and operate within the standards of the bar.”17 As other courts have concluded in similar circumstances, requiring McWhorter to wait five years to reapply at some future time serves little or no *154useful purpose.18 It is undisputed that McWhorter complied with all the conditions of his parole and that no adverse incidents were reported by his parole officers. By requiring McWhorter to wait additional time before reapplying, the majority summarily discounts what is indisputably a solid record of rehabilitation since release from prison under the guise that McWhorter was required to comply with parole regulations. This approach ignores the quality of the substantial evidence presented to the hearing panel and the Attorney Discipline Board.
Finally, I agree with Justice Cavanagh that the imposition of a five-year period from release from parole supervision should be done only by court rule under the Court’s rule-making authority. By creating this new requirement at this time, the majority avoids the publication and comment procedure and deprives the profession of an opportunity to comment and suggest alternative approach^_

 McWhorter appealed the conditions of reinstatement. They were eliminated by the board without contest by the Grievance Administrator.


 See People v Buckey/McWhorter, 424 Mich 1; 378 NW2d 432 (1985), and People v McWhorter (On Remand), 150 Mich App 826; 389 NW2d 499 (1986).


 McWhorter presented testimony from numerous witnesses, including his pastor, family members, and other local attorneys who testified to the changes in his personality and his current moral fitness and character. His pastor discussed McWhorter’s extensive and sincere (in the pastor’s opinion) involvement in church activities. Mc-Whorter’s wife and children related the changes in McWhorter’s personality and the improvement in their relationships with him. Local attorneys who knew McWhorter or used his legal research *148services testified to his competence and skill. His therapist testified regarding the progress he had made in therapy since he started while on parole in Í986. McWhorter testified, and acknowledged that numerous personal problems affected his judgment at the time the crimes were committed, including alcoholism and emotional difficulties.


 The dissenting member of the panel said that "McWhorter has made significant strides in becoming a contributing member of our society, but I do not believe he has yet established that he should be reinstated to the honorable practice of law at this time.”


 Under MCR 9.123(B)(6), a petitioner must establish by clear and convincing evidence that "he or she has a proper understanding of and attitude toward the standards that are imposed on members of the bar and will conduct himself or herself in conformity with those standards.”


 MCR 9.123(B)(7) provides that the board must conclude by clear and convincing evidence that the petitioner "can safely be recommended to the public, the courts, and the legal profession as a person fit to be consulted by others and to. represent them and otherwise act in matters of trust and confidence, and in general to aid in the administration of justice as a member of the bar and as an officer of the court . . . .”


 Id. at 313-314.


 Id. at 314. The majority acknowledged that the seriousness of the underlying criminal conduct should be considered in deciding whether a disbarred lawyer should be reinstated, distinguishing between conduct unrelated to the practice of law and conduct involving the corruption of the administration of justice. Id. at 310. The majority also noted that some jurisdictions hold that certain conduct may be so egregious that reinstatement should be precluded; however, the Court declined to so rule on the facts presented. Id. at 313.
The Court remanded for a determination whether sufficient time had elapsed to assess August’s fitness and a majority of the board panel subsequently ordered reinstatement. However, the Court issued a peremptory reversal of the order and denied the petition for reinstatement on the basis of reasoning of the dissenting opinion. In re Reinstatement of August, 441 Mich 1207 (1993).


 Id. at 1207. Both the hearing panel and the adb ordered reinstatement. Callanan had been released from confinement in November, 1988, almost four years before the Court’s October 30,1992, order.


 Although this Court in August, supra at 313, n 11, noted that certain states have permanently precluded reinstatement under some circumstances, some of these rules have changed since August was *151decided. The District of Columbia Court of Appeals overruled In re Kerr, 424 A2d 94 (DC App, 1980), in In re McBride, 602 A2d 626 (DC App, 1992), in which the court revisited the District of Columbia Code provision related to disbarment for acts of moral turpitude and concluded that it should not be interpreted to require permanent disbarment. 602 A2d 640-641.


 In re Rosellini, 108 Wash 2d 350, 364; 739 P2d 658 (1987). See also In re Robbins, 172 Ariz 255, 256; 836 P2d 965 (1992); Florida Bar re Hipsh, 586 So 2d 311, 314 (Fla, 1991) (distinguishing between disbarred and permanently disbarred, but still permitting application for reinstatement by leave of court).
The West Virginia Supreme Court observed:
The concept of rehabilitation cannot be framed around a set of specific principles but will vary depending on the particular facts of a given case. Rehabilitation, ultimately, is demonstrated by a course of conduct that enables the Court to conclude there is little likelihood that after such rehabilitation is completed and the applicant is readmitted to the practice of law he will engage in unprofessional conduct. [In re Brown, 166 W Va 226, 234; 273 SE2d 567 (1980).]


 N 3.


 See also In re Trygstad, 472 NW2d 137 (Minn, 1991) (reinstating an attorney who had been disbarred for IV2 years on the basis of his conviction for the sale of cocaine to an undercover officer).


 Wegner presented evidence that alcohol had been a serious problem in his life at the time of his misconduct, that he had undergone a marked change in his personality since disbarment, that he had been a conscientious and diligent worker in his employment after release from prison, that he participated in Alcoholics Anonymous and had abstained from alcohol since 1982,' and that a psychiatrist had determined that he had made a complete psychological rehabilitation since 1978 with no chance that he would repeat his illegal behavior. Id. at 99.
Other courts have concluded that petitioners who had offered substantial evidence of their good conduct and treatment since disbarment should be reinstated. In Rosellini, n 11 supra, the Washington Supreme Court noted that the petitioner had sought professional counseling, worked in increasingly responsible positions, received letters praising his integrity and honesty from employers, and participated in a wide variety of community activities, including his church and his children’s schools. Id. at 359. See also In re Moynihan, 113 Wash 2d 219; 778 P2d 521 (1989) (reinstatement was ordered for a lawyer who had been disbarred for misuse of client funds on the basis of evidence that he participated in alcohol treatment and community activities, as well as letters from members of the community testifying regarding his character and professional reputation); Robbins, n 11 supra (reinstatement was ordered for a lawyer disbarred for misuse of client funds on the basis of evidence that he had worked diligently to reform himself and had been a good citizen for more than a decade).


 Id. at 100. The court imposed several conditions on reinstatement, including continued sobriety.


 In Callanan, it was unclear how much time had passed since Callanan had been released from parole, although it appears to have been for far less time than in the instant case. In August, the petitioner waited three years after release from prison to request reinstatement, as distinguished from seven in the instant case.


 Ante, p 141.


 See Wegner, 417 NW2d 99-100; Rosellini, n 11 supra at 360; cf. In re Avcollie, 43 Conn Supp 13, 22; 637 A2d 409 (1993) ("A redemptive and rehabilitative life requires the passage of time for documentation”).